

Exhibit 10.9
Adverum Biotechnologies, Inc.
2017 Inducement Plan
Adopted by the Board of Directors: October 6, 2017
Amended February 14, 2019
Amended July 30, 2019
Amended December 13, 2019
Amended June 17, 2020


1.General.
(a)Eligible Award Recipients. The only persons eligible to receive grants of
Awards under this Plan are individuals who satisfy the standards for inducement
grants under NASDAQ Marketplace Rule 5635(c)(4) or 5635(c)(3), if applicable,
and the related guidance under NASDAQ IM 5635-1. A person who previously served
as an Employee or Director will not be eligible to receive Awards under the
Plan, other than following a bona fide period of non-employment. Persons
eligible to receive grants of Awards under this Plan are referred to in this
Plan as “Eligible Employees.” These Awards must be approved by either a majority
of the Company’s “Independent Directors” (as such term is defined in NASDAQ
Marketplace Rule 5605(a)(2)) or the Company’s compensation committee, provided
such committee comprises solely Independent Directors (the “Independent
Compensation Committee”) in order to comply with the exemption from the
stockholder approval requirement for “inducement grants” provided under Rule
5635(c)(4) of the NASDAQ Marketplace Rules. NASDAQ Marketplace Rule 5635(c)(4)
and the related guidance under NASDAQ IM 5635-1 (and any analogous rules or
guidance effective after the date hereof) are referred to in this Plan as the
“Inducement Award Rules.”
(b)Available Awards. The Plan provides for the grant of Options and Restricted
Stock Unit Awards. All Options shall be Nonstatutory Stock Options. Awards
intended to qualify as stockholder-approved performance based compensation for
purposes of Section 162(m) of the Code may not be granted under this Plan.
(c)Purpose. This Plan, through the granting of Awards, is intended to provide
(i) an inducement material for certain individuals to enter into employment with
the Company within the meaning of Rule 5635(c)(4) of the NASDAQ Marketplace
Rules, (ii) incentives for such persons to exert maximum efforts for the success
of the Company and any Affiliate and (iii) a means by which Eligible Employees
may be given an opportunity to benefit from increases in value of the Common
Stock through the granting of Awards.
2.Administration.
(a)Administration by Board. The Board will administer the Plan; provided,
however, that Awards may only be granted by either (i) a majority of the
Company’s
        1.
209228803 v3





--------------------------------------------------------------------------------



Independent Directors or (ii) the Independent Compensation Committee. Subject to
those constraints and the other constraints of the Inducement Award Rules, the
Board may delegate some of its powers of administration of the Plan to a
Committee, as provided in Section 2(c).
(b)Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan and the Inducement Award
Rules:
(i)To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to an Award; provided, however,
that Awards may only be granted by either (i) a majority of the Company’s
Independent Directors or (ii) the Independent Compensation Committee.
(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement, in a manner and
to the extent it will deem necessary or expedient to make the Plan or Award
fully effective.
(iii)To settle all controversies regarding the Plan and Awards granted under it.
(iv)To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued).
(v)To suspend or terminate the Plan at any time. Except as otherwise provided in
the Plan or an Award Agreement, suspension or termination of the Plan will not
materially impair a Participant’s rights under his or her then-outstanding Award
without his or her written consent.
(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to nonqualified
deferred compensation under Section 409A of the Code and/or to bring the Plan or
Awards granted under the Plan into compliance therewith, subject to the
limitations, if any, of applicable law. Except as provided in Section 9(a)
relating to Capitalization Adjustments, if required by applicable law or listing
requirements, the Company shall seek stockholder approval for any amendment of
the Plan. Except as provided above, rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(1) the Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.
(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of Rule 16b-3 of Exchange Act or any successor rule.
        2.
209228803 v3





--------------------------------------------------------------------------------



(viii)To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more outstanding Awards. Except as otherwise provided in
the Plan or an Award Agreement, no amendment of an outstanding Award will
materially impair that Participant’s rights under his or her outstanding Award
without his or her written consent. To be clear, unless prohibited by applicable
law, the Board may amend the terms of an Award without the affected
Participant’s consent if necessary (A) to clarify the manner of exemption from,
or to bring the Award into compliance with, Section 409A of the Code, or (C) to
comply with other applicable laws or listing requirements.
(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
(x)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by individuals who are foreign nationals or
employed outside the United States.
(c) Delegation to Committee. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee will have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
will thereafter be to the Committee or subcommittee). Any delegation of
administrative powers will be reflected in resolutions, not inconsistent with
the provisions of the Plan, adopted from time to time by the Board or Committee
(as applicable). The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.
(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
(f) Repricing; Cancellation and Re-Grant of Awards. Neither the Board nor any
Committee will have the authority to: (i) reduce the exercise, purchase or
strike price of any outstanding Option, or (ii) cancel any outstanding Option
that has an exercise price or strike price greater than the current Fair Market
Value of the Common Stock in exchange for cash or other Awards under the Plan,
unless the stockholders of the Company have approved such an action within
twelve (12) months prior to such an event.
3.Shares Subject to the Plan.
(a)Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards from and after the Effective Date shall not exceed 4,600,000
shares. Shares may be issued under the terms of this Plan in connection with a
merger or acquisition as permitted by NASDAQ
        3.
209228803 v3





--------------------------------------------------------------------------------



Marketplace Rule 5635(c)(3), NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable rule, and such issuance will not
reduce the number of shares available for issuance under the Plan.
(b)Reversion of Shares to the Share Reserve. If an Award or any portion thereof
(i) expires or otherwise terminates without all of the shares covered by such
Award having been issued or (ii) is settled in cash (i.e., the Participant
receives cash rather than stock), such expiration, termination or settlement
will not reduce (or otherwise offset) the number of shares of Common Stock that
may be available for issuance under the Plan. If any shares of Common Stock
issued pursuant to an Award are forfeited back to or repurchased by the Company
because of the failure to meet a contingency or condition required to vest such
shares in the Participant, then the shares that are forfeited or repurchased
will revert to and again become available for issuance under the Plan. Any
shares reacquired by the Company in satisfaction of tax withholding obligations
on an Award or as consideration for the exercise or purchase price of an Award
will again become available for issuance under the Plan.
(c)Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.Eligibility.
(a)Eligibility for Awards. Awards may only be granted to persons who are
Eligible Employees described in Section 1(a) of the Plan, where the Award is an
inducement material to the individual’s entering into employment with the
Company or an Affiliate within the meaning of Rule 5635(c)(4) of the NASDAQ
Marketplace Rules or is otherwise permitted pursuant to Rule 5635(c) of the
NASDAQ Marketplace Rules, provided however, that Awards may not be granted to
Eligible Employees who are providing Continuous Service only to any “parent” of
the Company, as such term is defined in Rule 405 of the Securities Act, unless
(i) the stock underlying such Awards is treated as “service recipient stock”
under Section 409A of the Code (for example, because the Awards are granted
pursuant to a corporate transaction such as a spin off transaction), or (ii) the
Company, in consultation with its legal counsel, has determined that such Awards
are otherwise exempt from or comply with the distribution requirements of
Section 409A of the Code.
(b)Approval Requirements. All Awards must be granted either by a majority of the
Company’s independent directors or the Independent Compensation Committee.
5.Provisions relating to Options.
Each Option will be in such form and will contain such terms and conditions as
the Board deems appropriate. All Options will be Nonstatutory Stock Options. The
provisions of separate Options need not be identical; provided, however, that
each Option Agreement will conform to (through incorporation of provisions
hereof by reference in the applicable Option Agreement or otherwise) the
substance of each of the following provisions:
        4.
209228803 v3





--------------------------------------------------------------------------------



(a)Term. No Option will be exercisable after the expiration of 10 years from the
date of its grant or such shorter period specified in the Option Agreement.
(b)Exercise Price. The exercise or strike price of each Option will be not less
than 100% of the Fair Market Value of the Common Stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than 100% of the Fair Market Value of the
Common Stock subject to the Option if such Option is granted pursuant to an
assumption of or substitution for another option or stock appreciation right
pursuant to a Corporate Transaction and in a manner consistent with the
provisions of Section 409A of the Code.
(c)Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:
(i)by cash, check, bank draft or money order payable to the Company;
(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
(iv)by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued. Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are reduced to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or
(v)in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.
(d)Transferability of Options. The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board will determine.
In the absence of such a
        5.
209228803 v3





--------------------------------------------------------------------------------



determination by the Board to the contrary, the following restrictions on the
transferability of Options will apply:
(i)Restrictions on Transfer. An Option will not be transferable except by will
or by the laws of descent and distribution (or pursuant to subsections (ii) and
(iii) below), and will be exercisable during the lifetime of the Participant
only by the Participant. The Board may permit transfer of the Option in a manner
that is not prohibited by applicable tax and securities laws. Except as
explicitly provided herein, an Option may not be transferred for consideration.
(ii)Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option may be transferred pursuant to the terms of a
domestic relations order or official marital settlement agreement or other
divorce or separation instrument.
(iii)Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option and receive the Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, the executor
or administrator of the Participant’s estate will be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from such
exercise. However, the Company may prohibit designation of a beneficiary at any
time, including due to any conclusion by the Company that such designation would
be inconsistent with the provisions of applicable laws.
(e)Vesting Generally. The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options may
vary. The provisions of this Section are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
(f)Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option (to the extent that the Participant was entitled to
exercise such Award as of the date of termination of Continuous Service) within
the period of time ending on the earlier of (i) the date three months following
the termination of the Participant’s Continuous Service and (ii) the expiration
of the term of the Option as set forth in the Award Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option within the applicable time frame, the Option will terminate.
(g)Extension of Termination Date. If the exercise of an Option following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the
        6.
209228803 v3





--------------------------------------------------------------------------------



Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option will terminate on the
earlier of (i) the expiration of a total period of three months (that need not
be consecutive) after the termination of the Participant’s Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements, and (ii) the expiration of the term of the Option as
set forth in the applicable Award Agreement. In addition, unless otherwise
provided in a Participant’s Award Agreement, if the sale of any Common Stock
received on exercise of an Option following the termination of the Participant’s
Continuous Service (other than for Cause) would violate the Company’s insider
trading policy, then the Option will terminate on the earlier of (i) the
expiration of a period of months (that need not be consecutive) equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Common Stock
received upon exercise of the Option would not be in violation of the Company’s
insider trading policy, or (ii) the expiration of the term of the Option as set
forth in the applicable Award Agreement.
(h)Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise such Option as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date 12 months following such termination of
Continuous Service and (ii) the expiration of the term of the Option as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option within the applicable time
frame, the Option (as applicable) will terminate.
(i)Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Participant was entitled to exercise such Option as
of the date of death) by the Participant’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Participant’s death, but only within the period
ending on the earlier of (i) the date 18 months following the date of death and
(ii) the expiration of the term of such Option as set forth in the Award
Agreement. If, after the Participant’s death, the Option is not exercised within
the applicable time frame, the Option will terminate.
(j)Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement, if a Participant’s Continuous Service is
terminated for Cause, the Option will terminate upon the date on which the event
giving rise to the termination for Cause first occurred, and the Participant
will be prohibited from exercising his or her Option from and after the date on
which the event giving rise to the termination for Cause first occurred (or, if
required by law, the date of termination of Continuous Service).
        7.
209228803 v3





--------------------------------------------------------------------------------



(k)Non-Exempt Employees. If an Option is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option will not be first exercisable for any shares of Common Stock
until at least six (6) months following the date of grant of the Option
(although the Award may vest prior to such date). Consistent with the provisions
of the Worker Economic Opportunity Act, (i) if such non-exempt Employee dies or
suffers a Disability, (ii) upon a Corporate Transaction in which such Option is
not assumed, continued, or substituted, (iii) upon a Change in Control, or (iv)
upon the Participant’s retirement (as such term may be defined in the
Participant’s Award Agreement in another agreement between the Participant and
the Company, or, if no such definition, in accordance with the Company’s then
current employment policies and guidelines), the vested portion of any Options
may be exercised earlier than six months following the date of grant. The
foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of an Option will
be exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the Worker Economic Opportunity Act to ensure that
any income derived by a non-exempt employee in connection with the exercise,
vesting or issuance of any shares under any other Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section will apply to all
Awards and are hereby incorporated by reference into such Award Agreements.
6.Provisions Relating to Restricted Stock Unit Awards.
Each Restricted Stock Unit Award Agreement will be in such form and will contain
such terms and conditions as the Board will deem appropriate. The terms and
conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical. Each Restricted Stock Unit Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the Agreement or otherwise) the substance of each of the following provisions:
(a)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(b)Vesting. At the time of the grant of a Restricted Stock Unit Award, the Board
may impose such restrictions on or conditions to the vesting of the Restricted
Stock Unit Award as it, in its sole discretion, deems appropriate.
(c)Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(d)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that
        8.
209228803 v3





--------------------------------------------------------------------------------



delay the delivery of the shares of Common Stock (or their cash equivalent)
subject to a Restricted Stock Unit Award to a time after the vesting of such
Restricted Stock Unit Award.
(e)Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.
(f)Termination of Participant’s Continuous Service. Except as otherwise provided
in the applicable Restricted Stock Unit Award Agreement, such portion of the
Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.
7.Covenants of the Company.
(a)Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.
(b)Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Awards and to issue and sell shares of Common Stock
upon exercise of the Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Award or
any Common Stock issued or issuable pursuant to any such Award. If, after
reasonable efforts and at a reasonable cost, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company will be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Awards unless and until such
authority is obtained. A Participant will not be eligible for the grant of an
Award or the subsequent issuance of cash or Common Stock pursuant to the Award
if such grant or issuance would be in violation of any applicable securities
law.
(c)No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Award. Furthermore, the Company will have no duty or obligation
to warn or otherwise advise such holder of a pending termination or expiration
of an Award or a possible period in which the Award may not be exercised. The
Company has no duty or obligation to minimize the tax consequences of an Award
to the holder of such Award.
8.Miscellaneous.
(a)Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Awards will constitute general funds of the Company.
        9.
209228803 v3





--------------------------------------------------------------------------------



(b)Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement as a result of a clerical error
in the papering of the Award Agreement, the corporate records will control and
the Participant will have no legally binding right to the incorrect term in the
Award Agreement.
(c)Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares under, the Award
pursuant to its terms, and (ii) the issuance of the Common Stock subject to such
Award has been entered into the books and records of the Company.
(d)No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.
(e)Change in Time Commitment. In the event a Participant’s regular level of time
commitment in the performance of his or her services for the Company and any
Affiliates is reduced (for example, and without limitation, if the Participant
is an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee) after the date of grant of any Award
to the Participant, the Board has the right in its sole discretion to (x) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (y) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced.
(f)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
        10.
209228803 v3





--------------------------------------------------------------------------------



risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Award has been registered under a then currently
effective registration statement under the Securities Act, or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
(g)Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii)  withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the aggregate amount of such liabilities based on the maximum
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to taxable income; (iii) withholding
cash from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.
(h)Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(i)Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.
(j)Compliance with Section 409A. Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section
        11.
209228803 v3





--------------------------------------------------------------------------------



409A of the Code, and, to the extent not so exempt, in compliance with Section
409A of the Code. If the Board determines that any Award granted hereunder is
not exempt from and is therefore subject to Section 409A of the Code, the Award
Agreement evidencing such Award will incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code,
and to the extent an Award Agreement is silent on terms necessary for
compliance, such terms are hereby incorporated by reference into the Award
Agreement. Notwithstanding anything to the contrary in this Plan (and unless the
Award Agreement specifically provides otherwise), if the shares of Common Stock
are publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A of the Code is a “specified employee”
for purposes of Section 409A of the Code, no distribution or payment of any
amount that is due because of a “separation from service” (as defined in Section
409A of the Code without regard to alternative definitions thereunder) will be
issued or paid before the date that is six (6) months following the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with Section 409A of the Code, and any amounts so deferred will be
paid in a lump sum on the day after such six (6) month period elapses, with the
balance paid thereafter on the original schedule.
(k)Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of Cause.
9.Adjustments upon Changes in Common Stock; Other Corporate Events.
(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a); and
(ii) the class(es) and number of securities and price per share of stock subject
to outstanding Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.
(b)Dissolution or Liquidation. Except as otherwise provided in the Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Awards (other than Awards consisting of vested and outstanding
shares of Common Stock not subject to a forfeiture condition or the Company’s
right of repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Award is providing Continuous Service; provided, however, that
the Board may, in its sole discretion, cause some or all Awards to become fully
vested, exercisable and/or no longer subject to repurchase or
        12.
209228803 v3





--------------------------------------------------------------------------------



forfeiture (to the extent such Awards have not previously expired or terminated)
before the dissolution or liquidation is completed but contingent on its
completion.
(c)Corporate Transaction. The following provisions will apply to Awards in the
event of a Corporate Transaction unless otherwise provided in the instrument
evidencing the Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of an Award. In the event of a Corporate Transaction,
then, notwithstanding any other provision of the Plan, the Board will take one
or more of the following actions with respect to Awards, contingent upon the
closing or completion of the Corporate Transaction:
(i)arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Award or to substitute a similar award for the Award (including, but not limited
to, an award to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction);
(ii)arrange for the assignment of any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to the Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);
(iii)accelerate the vesting, in whole or in part, of the Award (and, if
applicable, the time at which the Award may be exercised) to a date prior to the
effective time of such Corporate Transaction as the Board will determine (or, if
the Board will not determine such a date, to the date that is five days prior to
the effective date of the Corporate Transaction), with such Award terminating if
not exercised (if applicable) at or prior to the effective time of the Corporate
Transaction;
(iv)arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Award;
(v)cancel or arrange for the cancellation of the Award, to the extent not vested
or not exercised prior to the effective time of the Corporate Transaction, in
exchange for such cash consideration, if any, as the Board, in its sole
discretion, may consider appropriate; and
(vi)make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Award immediately prior to the effective time
of the Corporate Transaction, over (B) any exercise price payable by such holder
in connection with such exercise. For clarity, this payment may be zero ($) if
the value of the property is equal to or less than the exercise price. Payments
under this provision may be delayed to the same extent that payment of
consideration to the holders of the Company’s Common Stock in connection with
the Corporate Transaction is delayed as a result of escrows, earn-outs,
holdbacks or any other contingencies.
        13.
209228803 v3





--------------------------------------------------------------------------------



The Board need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants.
(d)Change in Control. In the event of a Change in Control, the Board shall have
the discretion to take any one or more of the actions set forth in Section
9(c)(i)-(vi) with respect to Awards, contingent upon the closing or completion
of the Change in Control; provided, however, that for such purpose, the term
“Corporate Transaction” in Section 9(c)(i)-(vi) will mean “Change In Control.”
An Award may be subject to additional acceleration of vesting and exercisability
upon or after a Change in Control as may be provided in the Award Agreement for
such Award or as may be provided in any other written agreement between the
Company or any Affiliate and the Participant.
10.Termination or Suspension of the Plan.
The Board may suspend or terminate the Plan at any time. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
11.Effective Date of the Plan.
The Plan will come into existence on the Effective Date. No Award may be granted
prior to the Effective Date.
12.Choice of Law.
The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13.Definitions. As used in the Plan, the following definitions will apply to the
capitalized terms indicated below:
(a)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act. The
Board will have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.
(b)“Award” means a Nonstatutory Stock Option or a Restricted Stock Unit Award.
(c)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(d)“Board” means the Board of Directors of the Company.
(e)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Award after the Effective Date without the receipt of consideration by the
Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, liquidating dividend,
        14.
209228803 v3





--------------------------------------------------------------------------------



combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto). Notwithstanding the foregoing, the conversion of any
convertible securities of the Company shall not be treated as a Capitalization
Adjustment.
(f)“Cause” shall have the meaning ascribed to such term in any written agreement
between the Participant and the Company defining such term (and if there are
multiple such agreements, the most recent) and, in the absence of such
agreement, such term means, with respect to a Participant, the occurrence of any
of the following events: (i) the Participant’s commission of any crime involving
fraud, dishonesty or moral turpitude; (ii) the Participant’s attempted
commission of or participation in a fraud or act of dishonesty against the
Company that results in (or might have reasonably resulted in) material harm to
the business of the Company; (iii) the Participant’s intentional, material
violation of any contract or agreement between the Participant and the Company
or any statutory duty that the Participant owes to the Company; or (iv) the
Participant’s conduct that constitutes gross insubordination, incompetence or
habitual neglect of duties and that results in (or might have reasonably
resulted in) material harm to the business of the Company; provided, however,
that the action or conduct described in clauses (iii) and (iv) above will
constitute “Cause” only if such action or conduct continues after the Company
has provided the Participant with written notice thereof and thirty (30) days to
cure the same.
(g) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company; (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities; or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;
        15.
209228803 v3





--------------------------------------------------------------------------------



(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
(iv)individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.
For purposes of determining voting power under the term Change in Control,
voting power shall be calculated by assuming the conversion of all equity
securities convertible (immediately or at some future time) into shares entitled
to vote, but not assuming the exercise of any warrant or right to subscribe to
or purchase those shares. In addition, (A) the term Change in Control will not
include a sale of assets, merger or other transaction effected exclusively for
the purpose of changing the domicile of the Company, (B) the term Change in
Control will not include a change in the voting power of any one or more
stockholders as a result of the conversion of any class of the Company’s
securities into another class of the Company’s securities having a different
number of votes per share pursuant to the conversion provisions set forth in the
Company’s Amended and Restated Certificate of Incorporation, and (C) the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant will
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition will apply. If required for compliance with Section 409A of
the Code, in no event will a Change in Control be deemed to have occurred if
such transaction is not also a “change in the ownership or effective control of”
the Company or “a change in the ownership of a substantial portion of the assets
of” the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder). The Board may, in its
sole discretion and without a Participant’s consent, amend the definition of
“Change in
        16.
209228803 v3





--------------------------------------------------------------------------------



Control” to conform to the definition of “Change in Control” under Section 409A
of the Code, and the regulations thereunder.
(h)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(i)“Committee” means a committee of one or more Independent Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).
(j)“Common Stock” means the common stock of the Company, par value $0.0001 per
share, having one vote per share.
(k)“Company” means Adverum Biotechnologies, Inc., a Delaware corporation.
(l)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
(m)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Consultant or Director or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service ; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, in its sole discretion, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in an Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law. In addition, to
the extent required for exemption from or compliance with Section 409A of the
Code, the determination of whether there has been a termination of Continuous
Service will be made, and such term will be construed, in a manner that is
consistent with the definition of “separation from service” as defined under
Treasury Regulation Section 1.409A-1(h) (without regard to any alternative
definition thereunder).
        17.
209228803 v3





--------------------------------------------------------------------------------



(n)“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)the consummation of a sale or other disposition of all or substantially all,
as determined by the Board, in its sole discretion, of the consolidated assets
of the Company and its Subsidiaries;
(ii)the consummation of a sale or other disposition of at least 50% of the
outstanding securities of the Company;
(iii)the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
(iv)the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.
To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).
(o) “Director” means a member of the Board. Directors are not eligible to
receive Awards under the Plan with respect to their service in such capacity.
(p)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(q)“Effective Date” means October 6, 2017.
(r)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, will not
cause a Director to be considered an “Employee” for purposes of the Plan.
(s)“Entity” means a corporation, partnership, limited liability company or other
entity.
(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
        18.
209228803 v3





--------------------------------------------------------------------------------



(u)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.
(v)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.
(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.
(iii)In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.
(w)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(x)“Nonstatutory Stock Option” means any option granted pursuant to Section 5 of
the Plan that does not qualify as an “incentive stock option” within the meaning
of Section 422 of the Code.
(y)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.
        19.
209228803 v3





--------------------------------------------------------------------------------



(z)“Option” means a Nonstatutory Stock Option to purchase shares of Common Stock
granted pursuant to the Plan.
(aa) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.
(bb) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(cc)  “Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(dd) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
(ee)  “Plan” means this Adverum Biotechnologies, Inc. 2017 Inducement Plan, as
it may be amended.
(ff)  “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6.
(gg) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.
(hh) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(ii) “Securities Act” means the Securities Act of 1933, as amended.
(jj)  “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
        20.
209228803 v3



